Citation Nr: 1613701	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-47 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides.

4.  Entitlement to a compensable rating from October 30, 2008 to May 1, 2015, and a rating in excess of 40 percent since May 2, 2015 for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to June 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision and a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board has expanded the Veteran's claim for service connection for PTSD to include consideration of whether service connection is warranted for any acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for an acquired psychiatric disability, a left foot disability, and Parkinson's disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From October 30, 2008 through May 1, 2015, the most probative evidence indicates the Veteran's hearing loss was manifested by Level III in the right ear and Level II in the left ear, at worst.

2.  From May 2, 2015, the most probative evidence indicates the Veteran's hearing loss was manifested by Level VIII in the right ear and Level VII in the left ear, at worst
CONCLUSIONS OF LAW

1.  From October 20, 2008 through May 1, 2015, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

2.  From May 2, 2015, the criteria for a rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The Veteran's increased rating claim arises from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

The Board finds that the duty to assist a claimant has been satisfied.  The Board notes the Veteran's service records were destroyed in an accidental fire.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In this instance, the Veteran's hearing loss was service connected and he is contesting the disability awarded.  The most pertinent evidence for rating the hearing loss consists of evaluations and treatment since the date he filed his claim.  This evidence is of record and the Board finds the Veteran is not prejudiced by the absence of service records.  The file has VA Medical Center (VAMC) records, which contain the hearing evaluations.  The Veteran has been offered the opportunity to submit additional evidence on his hearing loss, but has not done so.  The Board is remanding other claims, in part, due to missing VAMC records and private medical records.  There is no indication in the file or from the Veteran that he was treated for hearing loss in the period of missing VAMC records and the Veteran identified the private medical care related to other disabilities.  Therefore, the Board again finds no prejudice to the Veteran to proceeding on the increased rating claim.

The Veteran was afforded VA examinations in January 2010, November 2011, and May 2015.  The reports of the VA examinations included a review of the Veteran's medical history, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the increased rating for bilateral hearing loss claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Increased Rating for Hearing Loss

The Veteran received service connection for bilateral hearing loss, effective October 30, 2008.  The RO determined that the hearing loss was noncompensable.  In a subsequent May 2015 rating decision the RO awarded the Veteran a 40 percent rating, effective May 2, 2015.  At all relevant times, the Veteran has contended his hearing loss disability is more severe than rated.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2015).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran was provided a VA examination in January 2010.  He reported difficulty hearing, especially in crowds.  Audiometric testing revealed puretone air conduction thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
35
50
55
43.75
		LEFT
25
35
55
65
45

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 84 percent in the left ear.

Applying the results from that examination to Table VII in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear and Level II hearing loss in the left ear.  Where hearing loss is at Level III in one ear and Level II in the other, a noncompensable rating is assigned under Table VII.  The Board notes that the January 2010 audiogram results do not establish the requisite criteria for application of Table VIA.  See 38 C.F.R. §§ 4.85, 4.86.

The next VA examination occurred in November 2011.  The Veteran did not report any impact by hearing loss on the conditions of daily life.  Audiometric testing revealed puretone air conduction thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
45
50
60
46
		LEFT
30
50
65
75
55

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 88 percent in the left ear.

Applying the results from that examination to Table VII in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level II hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level II in the other, a noncompensable rating is still assigned under Table VII.  The Board notes that the November 2011 audiogram results do not establish the requisite criteria for application of Table VIA.  See 38 C.F.R. §§ 4.85, 4.86.

The latest VA examination occurred on May 2, 2015.  The Veteran did not report any impact by hearing loss on the conditions of daily life.  Audiometric testing revealed puretone air conduction thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
70
85
85
74
		LEFT
50
70
85
90
74

Speech audiometry revealed speech recognition ability of 55 percent in the right ear and 66 percent in the left ear.

Applying the results from that examination to Table VII in 38 C.F.R. § 4.85  yields a finding of Level VIII hearing loss in the right ear and Level VII hearing loss in the left ear.  The Board notes that the May 2, 2015, audiogram results do not establish the requisite criteria for application of Table VIA for the left ear, but Table VIA may be used for the right ear as it meets the criteria.  See 38 C.F.R. §§ 4.85, 4.86.  Applying the results to table VIA results in a finding of Level VI for the right ear.  The finding of level VIII hearing loss in the right ear under Table VII is more favorable than a finding of level VII under Table VIA.  Therefore, the finding of level VIII hearing loss in the right ear is used for rating the Veteran's bilateral hearing loss.  38 C.F.R. § 4.86.  Where hearing loss is at Level VIII in one ear and Level VII in the other, a 40 percent rating is assigned under Table VII.  

The Board is cognizant that, on other occasions during this claim period, the Veteran has had his hearing aids adjusted and sought additional VA treatment for hearing problems.  However, while pertinent to his claim, those episodes of treatment did not give rise to any audiological findings that would entitle him to higher ratings for his bilateral hearing loss under 38 C.F.R. § 4.85 or 38 C.F.R. § 4.86 than those just discussed.

Moreover, the VA examinations included the Veteran's complaints regarding his hearing and the functional impairment it causes.  In this regard, the examiners reported the Veteran's complaints of difficulty hearing in crowds.  Thus, the examinations are adequate for evaluating his disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Although the Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Thus, the medical evidence of record is more probative than lay contentions as to the extent of the Veteran's hearing loss.

In summary, the most probative evidence of record fails to demonstrate that a compensable rating is warranted for the Veteran's service-connected bilateral hearing loss before May 2, 2015 and a rating higher than 40 percent since May 2, 2015.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.

Other Considerations

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board is of the opinion that the rating schedule measures and contemplates each aspect of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, pure tone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of pure tone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by pure tone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of difficulty hearing has been measured according to pure tone averages and speech discrimination.  The Board recognizes that the Veteran has described increased difficulty hearing in crowds.  However, as explained above, the rating criteria are designed to take into account testing that accurately measures difficulty hearing in an objective way and the Veteran's reports simply do not represent an exceptional case.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for bilateral hearing loss and tinnitus.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.

During the appeal period, the Veteran has not expressly raised and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  The Veteran is no longer working but the evidence indicates the Veteran retired from his employment as a coal miner due to problems with his back.  Therefore, in the circumstances of this case, the Board declines to take jurisdiction over a total disability rating claim.


ORDER

An initial compensable rating for bilateral hearing loss from October 30, 2008 through May 1, 2015 is denied.

An initial rating in excess of 40 percent for bilateral hearing loss from May 2, 2015 is denied.


REMAND

The Board finds that additional development is needed to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted above, the Veteran's service records were destroyed in an accidental fire.  The Veteran states his mental health disability, Parkinson's disease, and left leg disability all began while serving during the Korean War.  The RO has not been successful in its attempts to verify service in the Korean War.  These attempts, however, have been based upon the unit identification supplied by the Veteran, mostly the 13th Tank Battalion.  The Board notes, however, that the Veteran's DD Form 214 identifies his unit at separation as the 4th Recon Co, 4th Infantry Division.  Likewise, one of the photographs the Veteran submitted that he indicates was taken in Korea clearly shows a 4th Infantry Division sign in the background.  There has been no attempt to verify service in the Korean War including for verification of his stressors based upon this unit.  VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency unless VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  Therefore, VA should attempt to verify the Veteran served in Korea during the Korean War, identifying his unit as the 4th Recon Co, 4th Infantry Division.  

The file indicates the Veteran filed for disability benefits from the Social Security Administration.  The Board finds there is a reasonable possibility that these records could help substantiate all of the claims currently before the Board and VA is therefore obligated to obtain the records.  Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).

The Board notes that the file has VAMC records from March 2006 to October 2008 and from February 2010 onward.  There are references, however, of relevant medical treatment in the period between October 2008 and February 2010.  For instance, a March 2010 neurology note references treatment in November 2009.  Thus, it appears there are missing VA records.  Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate Federal custodian of records for the 4th Recon Co, 4th Infantry Division, and request a search of the unit history, lessons learned, morning reports, travel orders, travel vouchers, sick reports, unit rosters, or other appropriate records to verify the Veteran served in the Korean War while assigned to the 4th Recon Co, 4th Infantry Division.   

2.  If service in Korea during the Korean War is supported by credible evidence, afford the Veteran a VA examination to determine whether he has a current mental health disorder, to include PTSD.  The claims file should be made available to the examiner, who should be a psychiatrist or psychologist.

If PTSD is diagnosed, the examiner should identify all stressful events contributing to that diagnosis, to include whether the diagnosis is based on fear of hostile military or terrorist activity.  

For any mental health disorder diagnosed other than PTSD, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.  

A rationale is requested for any opinion offered.

3.  Request from the Social Security Administration the records pertinent to the Veteran's claim and/or any award if any of Social Security Administration disability benefits.  If the requested records are unavailable, the Veteran should be notified of such.

4.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from October 2008 to February 2010 and updated VA treatment records dating since November 2015.   

5.  After the record development is completed, the AOJ should review the evidence and consider whether additional VA examinations or opinions are necessary.

6.  After the above is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


